COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00141-CV


Cresson SWD Services, L.P. and DJ          §    From the 415th District Court
Pulling, P.C.
                                           §    of Parker County (CV11-1146)
v.
                                           §    November 26, 2014

Basic Energy Services, L.P.                §    Opinion by Justice McCoy

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellants Cresson SWD Services, L.P. and DJ

Pulling, P.C. shall pay all costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Bob McCoy____________________
                                           Justice Bob McCoy